 


109 HR 5086 IH: To designate the facility of the United States Postal Service located at 2633 11th Street in Rock Island, Illinois, as the 
U.S. House of Representatives
2006-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5086 
IN THE HOUSE OF REPRESENTATIVES 
 
April 4, 2006 
Mr. LaHood (for himself, Mr. Hastert, Mr. Rush, Mr. Jackson of Illinois, Mr. Lipinski, Mr. Gutierrez, Mr. Emanuel, Mr. Hyde, Mr. Davis of Illinois, Ms. Bean, Ms. Schakowsky, Mr. Kirk, Mr. Weller, Mr. Costello, Mrs. Biggert, Mr. Johnson of Illinois, Mr. Manzullo, and Mr. Shimkus) introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To designate the facility of the United States Postal Service located at 2633 11th Street in Rock Island, Illinois, as the Lane Evans Post Office Building. 
 
 
1.Lane Evans Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 2633 11th Street in Rock Island, Illinois, shall be known and designated as the Lane Evans Post Office Building. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Lane Evans Post Office Building. 
 
